Citation Nr: 1020586	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a left leg artery puncture secondary to surgery 
performed at the Shreveport VA Medical Center (VAMC).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1974 and from October 1981 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  



FINDING OF FACT

The evidence does not reflect that the Veteran has a residual 
increase of left leg disability as a result of the September 
2005 procedure performed at the Shreveport VAMC.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a left leg artery puncture incurred during 
surgery performed at the Shreveport VAMC, have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by a January 
2006 letter, which informed the Veteran of the criteria for 
establishing entitlement to compensation pursuant to 
38 U.S.C.A. § 1151.  In addition, following that letter, the 
May 2008 statement of the case was issued, which provided the 
Veteran an additional 60 days to submit more evidence.  

Regarding VA's duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  All relevant treatment 
records adequately identified by the Veteran have been 
obtained and associated with the claims folder, including the 
Veteran's VA and private treatment records.  Moreover, 
neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Veteran was also afforded a VA examination and medical 
opinion to address his theory of entitlement, and he was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.



Entitlement to Compensation Pursuant to 38 U.S.C.A. § 1151

A Veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by VA, and the proximate cause of the disability 
was (1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).  
To determine whether additional disability exists within the 
meaning of § 1151, the Veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed. Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2009).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a Veteran received care, treatment, or 
examination, and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c) 
(1) (2009).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2009).  Additional disability or death caused by a Veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2009).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2009).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
Veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the Veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's, informed consent).  38 C.F.R. § 3.361(d)(1) 
(2009).

The Veteran has severe peripheral vascular disease affecting 
his bilateral lower extremities and a history of cigarette 
smoking.  When the Veteran underwent the surgical procedure 
at issue in this appeal, a September 2005 peripheral 
angiogram and stent placement to address his peripheral 
vascular disease of the left lower extremity and related 
claudication (cramping pains caused by poor circulation), the 
Veteran had previously undergone four similar procedures to 
treat his condition, two addressing his left lower extremity 
and two addressing his right lower extremity, all with 
successful results.

At the time the Veteran underwent his September 2005 
procedure, his peripheral vascular disease was assessed as 
severe and he was reporting that he was experiencing left leg 
pain that seemed to be increasing in severity.  During the 
Veteran's September 2005 procedure, the Veteran's left 
superficial femoral artery was successfully stented, but 
during the stenting procedure of the Veteran's left external 
iliac, the left external iliac was perforated.  The 
perforation was treated with prolonged balloon inflation and 
subsequent covered stent deployment, and thereafter noted to 
be completely sealed.  After the procedure, the Veteran's 
left pedal pulses were not discernable, and the Veteran was 
unable to move his foot and ankle and had lost feeling in the 
foot.  A by-pass procedure was then recommended, and the 
Veteran consented; however, once in the operating room, the 
Veteran was observed to have increased perfusion in the left 
foot and a palpable posterior tibial artery.  The Veteran's 
foot was then warmed and his pulses checked in 15 minute 
intervals.  After 45 minutes, both the Veteran's dorsalis 
pedis and posterior tibial pulses were palpable, and the 
Veteran was then returned to the intensive care unit in 
reported good condition.  

Subsequent VA treatment records reflect that the Veteran was 
fully ambulatory and reporting no pain at his discharge from 
the VAMC.  However, October 2005 VA treatment records reflect 
the Veteran's report of recurrent claudication on the left 
side for which a by-pass procedure was recommended.  However, 
the Veteran left the VAMC against medical advice before 
having the procedure as his mother had recently died.  The 
Veteran also filed the instant compensation claim in October 
2005, and subsequent VA treatment records reflect that the 
Veteran had sought private care for his peripheral vascular 
disease and was refusing any further VA vascular treatment.

October 2005 private treatment records from the Veteran's 
private treating physician reflect an impression of left leg 
ischemia secondary to peripheral vascular disease.  The 
treatment records do not reflect any medical opinion 
regarding any residual disability resulting from the 
Veteran's perforated left iliac artery.

In May 2006, the Veteran was afforded a VA medical 
examination and opinion to determine whether the perforation 
of the Veteran's left iliac artery aggravated the Veteran's 
peripheral vascular disease or resulted in complications 
which create a current disability.  After examining the 
Veteran and reviewing his claims file, the examiner diagnosed 
the Veteran with peripheral vascular disease of the bilateral 
lower extremities; tobacco abuse; status post placement of 
vascular stents for severe peripheral vascular disease; and 
status post external iliac perforation during a September 
2005 stenting procedure with no loss of function.  The 
examiner then opined that the Veteran's September 2005 
surgical procedure had not aggravated his severe peripheral 
vascular disease or resulted in complications which have 
created or contributed to the Veteran's current disability.  
In support of this opinion, the examiner stated that there 
was no evidence to support a finding that the Veteran's 
perforated left external iliac artery resulted in any 
worsening of the Veteran's already severe peripheral vascular 
disease, noting that the Veteran's perforation was treated 
and resolved.  The examiner then stated that the purpose of 
the Veteran's stenting procedure was to improve circulation 
in his leg and that the Veteran's perception that he has not 
had significant improvement in his symptoms after his 
stenting procedure does not necessarily mean or indicate that 
a complication, namely the perforation of his artery, has 
caused an increase in his condition.  The examiner noted that 
the treatment of peripheral vascular disease involves both 
surgical procedures and patient modification, noting that the 
Veteran has neither agreed to cease his cigarette-smoking 
habit nor undergo the bypass surgery recommended by his 
private treating physician.  The examiner concluded by citing 
three ankle brachial index (ABI ) studies taken since the 
Veteran's September 2005 surgery that indicate an improvement 
in the Veteran's condition since his September 2005 surgery 
as further evidence that the Veteran's September 2005 
procedure did not result in any additional disability.  

After reviewing all of the evidence of record, the Board 
concludes that the medical evidence of record does not 
reflect that the complication arising from the Veteran's 
September 2005 VA surgical procedure resulted in any increase 
in his peripheral vascular disease of his left lower 
extremity or any other residual disability.  While the 
Veteran's left iliac artery was indeed punctured during his 
September 2005 procedure, it was treated, sealed, and 
assessed as completely resolved without any residuals by the 
May 2006 VA examiner.  The examiner's finding that the 
Veteran's artery perforation is resolved is supported by the 
evidence of record reflecting that the Veteran's artery 
bypass, scheduled immediately after the artery was punctured 
and repaired, was cancelled due to the resolution of the 
Veteran's acute left leg circulatory problems.

The Board further notes that the Veteran's peripheral 
vascular disease was assessed as severe before he underwent 
his September 2005 procedure, as reflected by his four prior 
stenting procedures to address the symptoms of his disease, 
and the VA examiner noted that diagnostic testing performed 
since the Veteran's September 2005 procedure actually 
reflected a decrease in the severity of his disease.  
Moreover, the examiner essentially asserts that if the 
Veteran has not experienced an alleviation of his peripheral 
vascular disease symptoms after his September 2005 procedure, 
that may simply mean that the Veteran's procedure was 
unsuccessful in alleviating his symptoms and not that a 
complication during that procedure caused his symptoms to 
continue or increase in severity.  Moreover, there is 
apparently a correlation between the Veteran's lengthy 
history of cigarette smoking and his peripheral vascular 
disease, as noted by the VA examiner and referenced in the 
Veteran's VA and private treatment records, and yet the 
Veteran has continued his cigarette-smoking habit despite 
repeated medical advice to the contrary.  (The Board notes 
that the Veteran's medical treatment records are replete with 
tobacco cessation counseling.)  The examiner stated that 
behavioral modifications, such as tobacco use cessation, are 
necessary to effectively treat peripheral vascular disease.  
Moreover, the record reflects that the Veteran declined a 
left leg artery bypass surgery recommended by his VA 
physicians in October 2005, due to extenuating personal 
circumstances, and the VA examiner referenced that the 
Veteran has also refused to undergo a similar procedure 
recommended by his private treating physician.  The examiner 
noted that recommended surgical procedures were also a factor 
in the successful treatment of peripheral vascular disease.  
Thus, the examiner cites, and the record reflects, numerous 
bases for the Veteran's continued left leg symptomatology.  
Furthermore, as outlined above, there is a lack of medical 
evidence correlating any current disability or increase in 
the Veteran's peripheral vascular disease to a complication 
during his September 2005 surgical procedure. 

The Board specifically acknowledges its consideration of the 
lay evidence of record when adjudicating this claim, 
including the Veteran's adamant, and undoubtedly sincere, 
belief that his current left leg symptomatology is the result 
of a complication from his September 2005 surgery.  The Board 
notes that the Veteran is competent to report his left leg 
symptomatology, including pain and claudication.  See Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is 
competent to report symptoms based on personal observation 
when no special knowledge or training is required).  However, 
the Veteran does not have the medical expertise to determine 
whether in fact the perforation of his artery during his 
September 2005 surgical procedure is related to the current 
severity of his peripheral vascular disease, and the only 
medical opinion of record fails to support the Veteran's 
theory of entitlement.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that lay persons, such as 
the Veteran, are not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation). 

Thus, given the evidence of record failing to show a residual 
increased left leg disability as a result of the September 
2005 procedure performed at the Shreveport VAMC, a basis for 
granting compensation pursuant to 38 U.S.C.A. § 1151 has not 
been presented, and the Veteran's appeal is therefore denied.



ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a left 
leg artery puncture secondary to surgery performed at the 
Shreveport VAMC is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


